The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details in the circuit schematics of the claimed invention as described in the specification (circuit breaker 106 in Figure 1a and the control signal/magnetic field 112 in Figure 1a shown as directly coupled and Figure 4b, the circuit schematics of the claimed invention does not show a circuit breaker 106 or signal 112 coupled to the circuit breaker).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1, line 11 recites, “wherein the circuit breaker is not controlled via an electrical signal received by the circuit breaker from the control unit”.  It is indefinite how the contactor not being controlled via an electrical signal received from the control unit, as electrical current through the control coil is required to change the magnetic field/flux (Figure 4b which shows the circuit details including the control coil and the control unit, shows the control unit electrically coupled to the control coil, claimed element 106 (shown in Figures 1a, 1b) is not identified in Figure 4b). For examination purposes, the above phrase is considered as wherein the circuit breaker is controlled by controlling magnetic flux/field by the control unit.  Claims 2-10 depend from rejected Claim 1, and 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any +-correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mangan et al. (US 4,249,068, IDS Document).
Regarding Claim 1, Mangan discloses a fuse for interrupting a line (Figure 1), the fuse comprising: 
a line coil (comprising 12, Figure 1) that is set up to carry a line current on the line and to thereby generate a magnetic field (magnetic field generated in the vicinity of a current carrying conductor, in this case the line coil 12, 14 generating a magnetic flux/field in the core of transformer 10 of Mangan); 
a control coil (comprising 14, 17, Figure 1) that is magnetically but not electrically coupled to the line coil (14, 17 magnetically not electrically coupled to 12, Figure 1); 

a control unit (comprising 21, 24, 28, 30, 18, Figure 1) that controls a control current through the control coil (Column 4, lines 50-54) in order to alter the field strength of the magnetic field (strength of the magnetic field is altered based on the current through the coil, Column 5, lines 7-20, “…the control circuit of the present invention includes tap setting on the bonding transformer for controlling the output voltage of the secondary winding of the bonding transformer, by changing the number of turns, the magnetic field strength generated in the core is altered), so as to: 
(a) prevent the circuit breaker from opening to interrupt the line by compensating for changes in the magnetic field of the line coil caused by the line current (Column 4, lines 54-59, based on the determined control current maintaining the line current or interrupting the current flow, “….on-off logic control circuit 18 to open the contactors 16”, contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown), and
(b) cause the circuit breaker to open to interrupt the line by ceasing to compensate for changes in the magnetic field of the line coil caused by the line current (Column 4, lines 54-59, based on the determined control current maintaining the line current or interrupting the current flow, “….on-off logic control circuit 18 to open the 
wherein the circuit breaker is not electrically controlled via an electrical signal received by the circuit breaker from the control unit (contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown).
Regarding Claim 7, Mangan discloses the fuse according to Claim 1, wherein the line coil comprises a smaller number of turns than the control coil (Column 3, lines 47-63, tap settings 12a in primary windings being changed to obtain desired voltage level Figure 1, 17 in series connection with part of 14 having more number of turns than 12, 14).
Regarding Claim 9, Mangan discloses the fuse according to Claim 1, wherein: the fuse is designed such that the magnetic field generated by the line current causes interruption of the line by the circuit breaker if the line current reaches or exceeds a default threshold value (Column 4, lines 50-59, when sensed current signal in 20 causes the signal output 26 from amplifier 24 to above “a preset current value”, circuit breaker 16 is interrupted); and 
the default threshold value is lower than a predefined feasible operating current for a component that is supplied with electric current via the line (Column 4, lines 50-59, default threshold/preset current value representative of a current value indicating a short, the default threshold being used “to operate the on-off logic control circuit 18 to open the contactors 16 and shut off the bonding transformer 10 before the circuit can be damaged”).

the default threshold value is lower than the typical operating current (current through the coil decreases as temperature increases, and the default threshold is lower than the practical/typical operating current, Column 67 – Column 4, line12);
the control unit is set up to determine the control current such that the circuit breaker interrupts the line at a line current that is higher than the typical operating current and is smaller than the feasible operating current (Column 4, lines 50-59, Column 7, lines 28-32, “…prevents under heating and overheating of the coil windings…”).
Claims 1-3 are rejected under 35 U.S.C. 102 as being anticipated by Burns et al. (US 3,621,334).
Regarding Claim 1, Burns discloses a fuse for interrupting a line, the fuse comprising: 
a line coil that is set up to carry a line current on the line and to thereby generate a magnetic field (comprising coil 26, Figures 1-2); 
a control coil that is magnetically not electrically coupled to the line coil (comprising 28, Figure 1, 28’, Figure 2); 
a circuit breaker (comprising 22, Figures 1-2), which is magnetically coupled to the control coil and the line coil and that is set up to be opened by the magnetic field to 
a control unit (comprising 34, 46, Figures 1-2) that is set up to control the control current through the control coil in order to alter the field strength of the magnetic field (field strength of the magnetic varies as the current field through the coil, based on the reed switch position, magnetic field strength in the in the control coil is altered, by closing the reed switch by magnetic field applied from reed coil 58, control coil is in series connection with trip coil 64, Figure 1), so as to (a) prevent the circuit breaker from opening to interrupt the line by compensating for changes in the magnetic field of the line coil caused by the line current (Column 2, lines 42-60, “…….closes reed switch 60, energizing trip coil 64 and tripping circuit breaker 24when reed switch 60 is open circuit breaker is prevented from opening, Figure 1), and (b) cause the circuit breaker to open to interrupt the line by ceasing to compensate for changes in the magnetic field of the line coil caused by the line current (Column 2, lines 42-60, the reed switch 60 is open when control signal is not received by reed coil when by magnetic field applied from reed coil 58, control coil is in series connection with trip coil 64, Figure 1),
wherein the circuit breaker is not controlled via an electrical signal received by the circuit breaker from the control unit (circuit breaker 22 in Figures 1-2 is controlled by the magnetic field produced by the current to the control coil that is sent/controlled by the control unit). 
Regarding Claim 2, Burns discloses the fuse according to Claim 1, wherein: the fuse comprises a device for measuring the field strength of the magnetic field (comprising Hall sensor 32, Figures 1-2); and the control unit is set up to determine the 
Regarding Claim 3, Burns discloses the fuse according to Claim 2, wherein the control unit is further set up to: compare a signal derived from the control current with a tripping current threshold value; determine the control current such that the magnetic field generated by the line coil is attenuated if the derived signal is smaller than the tripping current threshold value; and/or determine the control current such that the magnetic field generated by the line coil is boosted if the derived signal is larger than the tripping current threshold value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mangan et al. (US 4,249,068, IDS Document) in view of Burns et al. (US 3,621,334).
Regarding Claim 2, Mangan discloses the fuse according to Claim 1, wherein: the fuse comprises a device for measuring current due to net magnetic flux in the transformer core; and the control unit is set up to determine the control current based on the sensed current. Mangan does not disclose measuring the field strength of the magnetic field and determining the control current being determined based on the measured field strength of the magnetic field.  

Regarding Claim 3, combination of Mangan and Burns discloses the fuse according to Claim 2, wherein the control unit is further set up to: compare a signal derived from the control current with a tripping current threshold value (comparator 28, compares signal output 26 which is derived from sensed signal 19 with a tripping current threshold value, being current value corresponding to “the lower preset reference voltage”, Figure 1, Column 4, lines 36-43, also note that as temperature increases, resistance of the coil increases, current through the coil decreases and voltage signal corresponding to the current through the coil decreases, Column 4, lines 5-10); 
determine the control current such that the magnetic field generated by the line coil is attenuated if the derived signal is smaller than the tripping current threshold value (Column 4, lines 36-43, bonding transformer is shut off, and magnetic field generated by the line coil is attenuated), and/or determine the control current such that the magnetic field generated by the line coil is boosted if the derived signal is larger than the tripping 
Regarding Claim 4, combination of Mangan and Burns discloses the fuse according to Claim 3, wherein the control unit is further set up to: establish whether the signal derived from the control current is at or above the tripping current threshold value for at least one predefined period (start timer 34, Figure 1 of Mangan, Column 4, lines 63- 67, determining the coil conducting current at or above the current threshold at least a predefined period, when coil is heating to the predetermined temperature current is above the tripping current threshold); and 
determine the control current such that the magnetic field generated by the line coil is boosted if the derived signal is at or above the tripping current threshold value for at least the predefined period (Mangan, Column 4, line 63- Column 5, line 6, during the set time period, coil is heating up and derived signal which is the voltage corresponding to the current through the coil is at or above the tripping current threshold).
Regarding Claims 5 and 6, combination of Mangan and Burns discloses the fuse according to Claim 3 and 4 respectively, wherein the control unit is further set up to determine the control current such that the field strength is lower than a predefined field strength threshold value if the derived signal is smaller than the tripping current threshold value (Column 4, lines 36-43, when the derived signal is met the lower preset reference voltage, bonding transformer is shut off).
Regarding Claim 8, Mangan discloses the fuse according to Claim 1, wherein the fuse comprises a resetting switch (comprising 32, 34, Figure 1) sending output to on-off control logic circuit 18 to close/open the circuit breaker 16 in Figure 1.  Mangan does 
Burns discloses a protection circuit (Figures 1-9) comprising a transformer (comprising 26, 28, 30, Figure 1), a circuit breaker (22, Figure 1) and control circuit comprising trip coil (comprising 64, Figure 1) that is set up to close the circuit breaker, by building up a magnetic field, in order to suspend interruption of the line (Column 2, lines 31-41, 56-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a trip coil in the fuse of (in the on-off control logic circuit 18) of Mangan as taught by Burns, to close the circuit breaker upon receiving reset signal from the reset switch.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mangan et al. (US 4,249,068, IDS Document).
Regarding Claim 11, Mangan discloses an apparatus for identifying a fault current through a load (Figure 1, fault current through a work piece, Abstract), the apparatus comprising: a first fuse on a line that leads to the load (circuit of Figure 1); wherein the first fuse is configured to determine a first control current (current through load comprising control coil 17, Figure 1); 
a comparison unit (comprising 28, 30, Figure 1 ) that is configured to compare the first control current to a threshold and to take the comparison as a basis for identifying a fault current (Column 4, lines 36-59), wherein the first fuse comprises:	
a line coil (comprising 12, Figure 1) configured to carry a line current on the line and to thereby generate a magnetic field (magnetic field generated in the vicinity of a 
a control coil (comprising 14, 17, Figure 1) that is magnetically coupled to the line coil (14, 17 magnetically coupled to 12 via core of transformer 10, Figure 1); 
a circuit breaker (comprising contactor 16, Figure 1) which is magnetically coupled to the control coil and the line coil (contactor 16 magnetically coupled to the coils 12, 14, 17, Figure 1, Figure 1) and that is configured to be opened by the magnetic field to interrupt the line based on a field strength of the magnetic field (16 is interrupted based on current sensed by sensing coil 20, the current due to net flux produced in the core of the transformer 10, Figure 1); and 
a control unit (comprising 21, 24, 18, Figure 1) that is configured to control a control current through the control coil (Column 4, lines 50-54) in order to alter the field strength of the magnetic field (Column 5, lines 7-20, “…the control circuit of the present invention includes tap setting on the bonding transformer for controlling the output voltage of the secondary winding of the bonding transformer), so as to: 
(a) prevent the circuit breaker from opening to interrupt the line by compensating for changes in the magnetic field of the line coil caused by the line current (Column 4, lines 54-59, based on the determined control current maintaining the line current or interrupting the current flow, “….on-off logic control circuit 18 to open the contactors 16”, contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown), and
(b) cause the circuit breaker to open to interrupt the line by ceasing to compensate for changes in the magnetic field of the line coil caused by the line current 
wherein the circuit breaker is not electrically controlled via an electrical signal received by the circuit breaker from the control unit (contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown).
Mangan does not disclose a second fuse on a line that leads away from the load, wherein the second fuse is set up to determine a second control current (Mangan discloses the claimed invention except for an additional fuse to have fuse for each of the line, the line leading to the load and line that leads away from the load).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional fuse in the apparatus of Mangan and configure the comparison unit to determine the fault based on the control current from both fuses to provide increased level of protection and control, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.

Examiner respectfully disagrees and notes that Figure 4b shows the implementation (including circuit components/elements) of the schematics in Figure 1a, it is essential for all circuit elements, their interconnection, couplings and terminals be of the claimed elements, to determine whether the claims distinguish over the prior art.  
The Applicant argues, on Page 6 of the Remarks that Figure la and 4b both shows that the line current 111 travels on line 107 to wrap around the shared core and form the line coil 104, and then continues on to circuit breaker 106.
Examiner respectfully disagrees and notes that Figure 4b does not even show/identify a “line 107”.
Regarding Applicant’s statement, on Pages 6-7 of the Remarks with reference to “the current amendments made for the sole purpose of advancing prosecution, render the rejections moot”, examiner respectfully notes that no amendments to the claims are presented in the current response.
Regarding Applicant’s first argument, on Pages 7-8 of the Remarks toward control coil of Mangan reference that the control coil (14, 17, Figure 1) is not controlled by the control unit in order to alter the magnetic field, examiner respectfully notes that Mangan discloses the details in Figure 1 to include the circuit breaker connection to the line coil and the control coil and the control unit (comprising 21, 24, 28, 30, 18, Figure 1) determines signal derived via sensing coil 20 from the  control current is at or above the 
Regarding Applicant’s second argument, on Page 8 of the Remarks that the contacts in Mangan references are not opened by magnetic field, examiner respectfully notes that Mangan’s control unit receives sensed control current from sensing coil 20 in Figure 1 (current produced based on the magnetic field strength/net flux) and to alter the field strength of the magnetic field, and to cause or prevent interruption of the line by the circuit breaker 16 in Figure 1.  
Regarding Applicant’s third arguments, on Page 8 of the Remarks that Mangan’s contactors 16 are controlled directly by the on-off logic 18, not by causing to compensate for changes in the magnetic field of the line coil caused by the line current, examiner respectfully notes that Mangan’s circuit breaker 16 in Figure 1, which is connected to the line coil, is interrupted based on net flux produced in the core of the transformer 10 in Figure 1, and the current resulting from the net flux and sensed by sensing coil 20 and output via 18, to control the circuit breaker 16. 
Regarding Applicant’s fourth argument toward the limitation of “wherein the circuit breaker is not controlled via an electrical signal received by the circuit breaker from the control unit and that Mangan’s contactors 16 are controlled directly by the on-off logic 18, examiner respectfully notes that Mangan’s circuit breaker 16 in Figure 1, which is connected to the line coil, is interrupted based on net flux produced in the core of the transformer 10 in Figure 1, and the current resulting from the net flux and sensed by sensing coil 20 and output via 18, to control the contactor.

Regarding Applicant’s further arguments that the response to arguments the Office Action appears to argue that the claimed details are not shown in the drawings and/or referring to 112 rejections, examiner respectfully notes that in doing so examiner was only attempting to further explain the response provided above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,800,874 (DiSalvo et al.) discloses an apparatus with a first fuse on a line that lead to a load and a second fuse on a line leads away from the load; Bilac et al. (US 2009/0198459); Gubel et al. (US 2017/0213681) discloses a magnetic contactor (210, Figure 2) for electric vehicle; Kesselring et al. (US 3,215,866) discloses a synchronous circuit interrupting device including a magnetic circuit having an air gap, magnetomotive force ,means responsive to said produced current for generating .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/23/2021